Citation Nr: 1031445	
Decision Date: 08/20/10    Archive Date: 08/24/10

DOCKET NO.  94-32 775A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to recovery by the appellant of payment of attorney 
fees to S.K. in the calculated amount of $72,477.84 from past-due 
benefits.

(The matter of service connection for disabilities manifested by 
fatigue, blood in the stool, sleeplessness, forgetfulness, 
weakness, nausea, numbness in the legs and a blood disorder, to 
include as due to exposure to herbicides, is addressed in a 
separate decision.)


REPRESENTATION

Appellant represented by:   Not represented
S.K. represented by:	Michael Wildhaber, Attorney



ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 


INTRODUCTION

The Veteran had active service from September 1967 to June 1972.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2006 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  In that decision, the RO determined that S.K. was 
entitled to payment of attorney fees from past-due benefits in 
the calculated amount of $72,477.84.  The Veteran is considered 
incompetent for VA purposes, and the appellant is his fiduciary 
spouse, who seeks recovery of the attorney fees paid by the RO to 
S.K. 

Given that S.K. stands in an adversarial relationship with the 
appellant as to the matter of entitlement to recovery of attorney 
fees, he clearly may not represent her in this appeal.

FINDINGS OF FACT

1.  A June 10, 2002, Board decision denied service connection for 
disabilities manifested by fatigue, blood in the stool, 
sleeplessness, forgetfulness, weakness, nausea, numbness in the 
legs, and a blood disorder; the decision referred the matter of 
service connection for posttraumatic stress disorder (PTSD) to 
the RO for appropriate action.

2.  The Veteran entered into a fee agreement with S. K., who is 
an attorney, in July 2002 to represent him before the Court with 
respect to the June 2002 Board decision, and before VA with 
respect to any pending issue.

3.  In a December 2003 rating decision, the RO granted service 
connection for PTSD, and assigned a 50 percent evaluation 
therefor effective June 24, 2002; the rating was based in part on 
symptoms including sleep and memory problems, and the Veteran 
initiated an appeal of both the rating and the effective date 
assigned.

4.  In a December 2004 Memorandum Decision, the Court determined 
that the referred issue of service connection for PTSD was 
inextricably intertwined with the issues denied in the June 2002 
Board decision; the Court determined that the June 2002 Board 
decision therefore was not final, and dismissed the Veteran's 
appeal to the Court.

5.  In April 2005, the RO awarded the Veteran a 100 percent 
rating for PTSD, effective April 11, 1990; the RO withheld 
$72,477.84 from the award (or 20 percent) and paid that sum 
directly to S.K.



CONCLUSION OF LAW

The criteria for the payment of attorneys fees to S.K. from past 
due benefits based on the grant of service connection for PTSD 
and award of a 100 percent rating effective April 11, 1990, were 
met.  38 U.S.C.A. § 5904  (West 2002); 38 C.F.R. §§ 20.609, 
20.1401 (2009). 





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board initially notes that the Court has held that VA's 
duties to notify and assist do not apply to cases where, as here, 
the applicant is not seeking benefits under Chapter 51 of Title 
38 of the United States  Code, but is instead seeking a decision 
regarding how  benefits will be distributed under another 
Chapter.  See Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).  
Moreover, the Veterans Claims Assistance Act of 2000 (VCAA) does 
not affect  matters on appeal when the issue is limited to 
statutory  interpretation.  See Mason v. Principi, 16 Vet. App. 
129  (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also VAOPGCPREC 2-2004.

In any event, the Board notes that the appellant has amply 
demonstrated she has actual knowledge of the information and 
evidence necessary to substantiate her claim for recovery of the 
attorneys fees paid to S.K.  In fact, her arguments to VA touch 
on precisely the elements at issue in this case.  The Board 
consequently finds that the appellant has not been prejudiced by 
any notice failure in this case.  Moreover, given that this case 
turns on the interpretation of statutes and regulations as 
applied to actions by the RO, the Board and the Court, there is 
no outstanding evidence to obtain, and there is otherwise no 
assistance VA could offer in obtaining evidence that would be 
pertinent to this appeal.

For claims in which a notice of disagreement (NOD) was filed 
prior to June 20, 2007, pertinent laws and regulations governing 
the award of attorney fees provide that if the following 
conditions are met, attorney fees may be available:  (1) a final 
decision was promulgated by the Board with respect to the issue, 
or issues, involved; and (2) the attorney was retained not later 
than one year following the date on which the decision of the 
Board with respect to the issue, or issues, involved was 
promulgated.  38 U.S.C.A. § 5904(c)(1) (West 2002 & Supp. 2009); 
38 C.F.R. § 20.609(c) (2009). 

Notably, under 38 C.F.R. § 20.609(h)(3)(i), when the benefit 
granted on appeal, or as the result of the reopened claim, is 
service connection for a disability, the "past-due" benefits 
will be based on the initial disability rating assigned by the 
agency of original jurisdiction following the award of service 
connection.  The sum will equal the payments accruing from the 
effective date of the award to the date of the initial disability 
rating decision.  If an increased evaluation is subsequently 
granted as the result of an appeal of the disability evaluation 
initially assigned by the agency of original jurisdiction, and if 
the attorney-at-law represents the claimant or appellant at that 
phase of the claim, the attorney-at-law will be paid a 
supplemental payment based upon the increase granted on appeal, 
to the extent that the increased amount of disability is found to 
have existed between the initial effective date of the award 
following the grant of service connection and the date of the 
rating action implementing the appellate decision granting the 
increase.  

The regulations governing attorney representation were recently 
changed, and now permit attorneys and agents to charge fees for 
representation after an agency of original jurisdiction (AOJ) has 
issued a decision on a claim or claims, and a notice of 
disagreement has been filed with respect to that decision on or 
after June 20, 2007.  38 C.F.R. § 14.636 (2009).  The new 
regulation also provides, however, that, in cases in which a 
notice of disagreement was filed on or before June 19, 2007, 
attorneys and agents may charge fees only for services provided 
after both a final decision is promulgated by the Board with 
respect to the issue or issues, and the agent or attorney was 
retained not later than one year following the date that the 
decision by the Board was promulgated.  Thus, the new regulations 
permitting payment for attorney fees prior to promulgation of a 
Board decision are not applicable to an appeal when the notice of 
disagreement initiating that appeal was filed on or before June 
19, 2007. 

In April 1990, the Veteran filed a claim of service connection 
for herbicides exposure with symptoms including fatigue.  He 
thereafter expanded the symptoms to include sleep problems and 
forgetfulness.

In a December 1991 rating decision, service connection for 
fatigue, weakness, sleeplessness, and forgetfulness as due to 
exposure to herbicides was denied.  The Veteran appealed the 
December 1991 rating decision to the Board.  In February 1997 and 
July 1998, the Board remanded the case.

In a July 1998 statement, the Veteran's former representative 
noted that VA treatment records showed he was treated for PTSD, 
and requested that the issue be raised for adjudication.  In a 
September 1999 statement, the former representative alleged that 
the evidence of record was sufficient to establish service 
connection for PTSD.

While the case was in remand status, the Veteran underwent a VA 
fee basis examination in January 1999.  The examiner diagnosed 
the Veteran as having major depressive disorder, and concluded 
that the symptoms of fatigue, memory impairment and sleep 
problems were due to the depression.

In a November 1, 1999, decision, the Board denied service 
connection for disabilities manifested by fatigue, blood in the 
stool, sleeplessness, forgetfulness, weakness, nausea, numbness 
in the legs, and a blood disorder.  In the Introduction section 
of the decision, the Board referred the issue of service 
connection for PTSD to the RO for appropriate action.

The Veteran appealed the November 1999 Board decision to the 
United States Court of Appeals for Veterans Claims (Court), and 
in a May 2001 Order, the Court granted a motion to remand filed 
by VA's Secretary and vacated the November 2001 Board decision 
and remanded the case to the Board.

Thereafter, in a June 10, 2002, decision, the Board again denied 
service connection for disabilities manifested by fatigue, blood 
in the stool, sleeplessness, forgetfulness, weakness, nausea, 
numbness in the legs, and a blood disorder.  In the Introduction 
section of the decision, the Board again referred the issue of 
service connection for PTSD to the RO for appropriate action.

The Veteran appealed the June 2002 Board decision to the Court.  
In July 2002, the veteran and S.K. (an attorney) entered into a 
fee agreement in which the Veteran appointed S.K. to represent 
him in the appeal of the June 2002 Board decision to the Court, 
and accorded him "full authority to act on [the Veteran's] 
behalf in the claims listed in the [Board] decision, and all 
other issues pending before [VA or Board], whether adjudicated or 
unadjudicated."  In section 4, the agreement indicated that the 
agreement covered representation before VA as well as the Court.  
In section 5, the Veteran agreed to pay a fee equal to 20 percent 
of the total amount of any past due benefits awarded on the basis 
of the Veteran's claim with VA, and that this fee is considered 
"earned" when the Court grants a remand. 

While the case was pending at the Court, the RO began developing 
the PTSD claim referred by the June 2002 Board decision.  This 
development included an October 2003 VA fee basis examination 
which noted that the Veteran reported sleep and memory 
impairment, and which included a diagnosis of PTSD.

In a December 2003 rating decision, the RO granted service 
connection for PTSD The RO assigned a 50 percent evaluation 
effective June 24, 2002.  The rating was based in part on 
symptoms including sleep and memory problems.  The Veteran 
disagreed with both the rating and the effective date assigned.

In a December 2004 Order, the Court, in a single judge decision, 
first noted that it had jurisdiction over the case pursuant to 
38 U.S.C.A. § 7252(a).  The judge explained that the Veteran 
argued the claim for PTSD referred by the Board was inextricably 
intertwined with the claim for service connection for the several 
disorders he contended were related to herbicides exposure, and 
that the decision of the Board therefore was not final.  The 
judge noted that the Secretary agreed that the issues were 
intertwined, and that the appeal should be dismissed for lack of 
finality, citing to Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).  

The judge agreed that the issues were intertwined because several 
of the claimed symptoms had been linked to both PTSD and possible 
herbicides exposure.  He reasoned that because the issues were 
inextricably intertwined and the PTSD claim remained pending, 
"the decision on the claim for service connection for various 
conditions related to Agent Orange exposure cannot be not [sic] 
final."  He then noted that absent a final decision on the 
matter the Court lacked jurisdiction.  The judge then dismissed 
the appeal for lack of jurisdiction.

In April 2005, S.K. presented argument to the RO in which he 
contended that because the December 2004 Order determined that 
the claims for sleeplessness and memory problems were 
inextricably intertwined with the PTSD for which service 
connection had been granted, the effective date for the grant of 
PTSD must be the date of claim for the former two claims, or 
1990.

In an April 2005 decision, the RO awarded a 100 percent rating 
for PTSD, effective April 11, 1990.  The rating action 
essentially accepted S.K.'s argument made earlier that month.  
The RO withheld 20 percent of the amount of monies owed the 
Veteran in light of the April 2005 rating decision, in the amount 
of $72,477.84. 

In a September 2006 decision, the RO determined that S.K. was 
entitled to payment of attorney fees from past-due benefits in 
the amount of $72,477.84.  The RO explained that there was a 
final Board decision, namely that of June 2002; that the Veteran 
hired S.K. within one year of the June 2002 Board decision; that 
S.K.'s fee agreement with the Veteran did not require payment of 
more than 20 percent of past due benefits owed; that the fee was 
contingent on a favorable outcome; and that past due benefits did 
result in a cash payment to the veteran.  The RO apparently paid 
S.K. this amount before processing the appellant's initiation of 
an appeal.

In seeking recovery of the attorney fees paid to S.K., the 
appellant contends that he was not entitled to the payment of the 
attorney fees because the Court's December 2004 Order determined 
that the Board's June 2002 decision was not final.  She also 
contends that the June 2002 decision did not involve the matter 
of PTSD.

S.K. argues that because the Court determined that the fatigue 
disorder denied in the June 2002 decision was inextricably 
intertwined with the PTSD issue referred to the RO in the same 
decision, the Board's decision was in fact final for the purpose 
of awarding attorney fees.  He relies on In re Mason, 13 Vet. 
App. 79, 84 (1999); In re Fee Agreement of Stanley, 10 Vet. App. 
104, 108 (1997); and Carpenter v. Nicholson, 452 F.3d 1379 (Fed. 
Cir. 2006) for the proposition that for the purpose of 
38 U.S.C.A. § 5904, the PTSD issue was part of the June 2002 
decision dismissed by the Court. 

Analysis

The appellant does not dispute that the fee agreement between the 
Veteran and S.K. did not require payment of more than 20 percent 
of past due benefits owed and that it was contingent on a 
favorable outcome.  She also does not dispute that past due 
benefits did result in a cash payment to the Veteran, or that 
S.K. was hired within a year of the June 2002 decision.  Rather, 
the only criteria at issue in this case is whether a final 
decision was promulgated by the Board with respect to the issue, 
or issues, involved.  The appellant contends that there was no 
final Board decision because the December 2004 Order declared 
that the June 2002 decision was not final.  She also contends 
that the June 2002 decision did not involve a final decision as 
to PTSD in particular.

The Board finds that the conditions of 38 U.S.C.A. § 5904(c) and 
38 C.F.R. § 20.609(c) were satisfied, and that S.K. was in fact 
entitled to the award of attorneys fees.  Turning first to the 
matter of the finality of the June 2002 decision, the Board 
points out that the Court's reliance on Harris to dismiss the 
appeal notwithstanding, for the purpose of 38 U.S.C.A. § 5904, 
that June 2002 decision was in fact final the day it was date 
stamped on its face.  See 38 U.S.C.A. § 7103(a); 38 C.F.R. 
§ 20.1100 (2009) (unless reconsideration is ordered by the 
Board's Chairman or the Board's action is a remand, all Board 
decisions are final on the date stamped on the face of the 
decision).  In Hayslip v. Principi, 364 F.3d 1321 (Fed. Cir. 
2004) the U.S. Court of Appeals for the Federal Circuit discussed 
the above provisions, and explained that the relevant 
consideration in determining whether an administrative 
adjudication is sufficiently "final" is whether the process of 
the administrative decision making has reached a stage where 
judicial review will not disrupt the orderly process of 
adjudication and whether rights or obligations have been 
determined or legal consequences will flow from the agency 
action.  Hayslip, 364 F.3d at 1326 (citing Elkins v. Gober, 229 
F.3d 1369, 1373 (Fed. Cir. 2000)).  

In this case, the June 2002 decision was date stamped June 10, 
2002, and determined that service connection was not warranted 
for certain disorders.  Once the Board decision was issued, there 
remained no further appellate action for the Board to take.  
Absent judicial intervention by the Court, that decision would 
have remained in effect unless reconsideration were ordered.  
Under these circumstances, the Board finds that the June 2002 
decision was "final" for the purposes of 38 U.S.C.A. § 5904 on 
the 10th of that month, and the Court's December 2004 conclusion 
concerning finality for the purposes of its review does not alter 
this conclusion.

Turning next to the question of whether PTSD was one of the 
issues involved in the June 2002 Board decision, although 
normally a matter which is simply referred to the RO is not 
considered an adjudication, see Seri v. Nicholson, 21 Vet. App. 
441 (2007), the Board finds that the Court's December 2004 Order 
relied solely on that referral as the basis of the dismissal of 
the claim.  The Court found that it could not proceed further 
with the issues decided by the Board, because the Board had 
referred the PTSD claim.  The Board also notes that although 
decided after the December 2004 Order, the principles announced 
in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (that the scope of 
a mental health disability claim includes any mental disability 
that may reasonably be encompassed by the claimant's description 
of the claim, reported symptoms, and the other information of 
record) are applicable, and demonstrate that the PTSD issue was 
in fact one of the subjects of the Board's June 2002 decision.  
Certainly the Court believed as much when it found the matter 
inextricably intertwined sufficient enough to warrant further 
action by VA.

The Board notes that although the PTSD claim had been granted at 
the time of the December 2004 Order, it was not granted until 
after S.K. began to represent the Veteran at the Court and before 
VA.  It was also S.K. who successfully requested an earlier 
effective date for the grant of service connection for that 
disorder.  The grant of the effective date was based on his 
argument concerning the intertwined relationship between the 
fatigue disorder denied in the June 2002 decision, and the 
Veteran's PTSD.

In sum, the Board finds that there was a final Board decision in 
this case, namely the one of June 10, 2002, and that the Board's 
decision did include the PTSD issue in some manner.  The first 
criteria for the award of attorney fees therefore was met.  The 
second criteria was also met, in that the Veteran hired S.K. to 
represent him in July 2002, well within a year of the Board's 
decision.  The other criteria found in 38 U.S.C.A. § 5904(c) and 
38 C.F.R. § 20.609(c), which were mentioned previously, are not 
at issue in this case as they clearly were met.

Given the above, the Board finds that S.K. was entitled to 
payment of the attorney fees from past-due benefits.  The RO 
consequently did not err when it paid S.K. those benefits, and 
the appellant therefore is not entitled to recovery of the amount 
of those benefits.



ORDER

Entitlement to recovery by the appellant of payment of attorney 
fees from past-due benefits calculated in the amount of 
$72,477.84 is denied.



	                        
____________________________________________
JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


